DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments filed on 6/23/2021, with respect to claims 1-9, 21-31 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 1-9, has been withdrawn. 

Allowable Subject Matter

Claims 1-9, 21-31 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1,  the closest prior art of record fails to teach or reasonably suggest that “a tuning system comprising: a tuning controller configured to simultaneously track tuning conditions of two pulse states of a dual level RF pulsing data from an RF power generator, each tuning condition comprising a frequency and a power state, by simultaneously adjusting the RF power generator and a matching network, the tuning system having an input configured to receive signals from the RF power generator and an output configured to provide signals t; and a memory communicatively coupled to the tuning controller, wherein the tuning controller is configured to utilized information received from the memory to control operation of the matching network and the RF power generator.  Hence, claim 1 and depending claims  2-9, 21-31 are allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-9, 21-31 are allowed.

Applicant has cancelled claims 10-20.


Prior art:  Reference US20160196958 by Leray (applicant) does not teach simultaneously addressing the dual pulse system. US2018/0262196 also fails to teach simultaneously addressing the dual pulse system.  Prior art US20190006995 by Jurkov also fails to teach simultaneously addressing dual pulses.  US20180115299 by Nagami et al fails to teach dual pulse simultaneously addressed to a tuning controller configured to simultaneously track tuning conditions of two pulse states of a dual level RF pulsing data from an RF power generator, each tuning condition comprising a frequency and a power state, by simultaneously adjusting the RF power generator and a matching network.  Hence allowed the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        


/SRINIVAS SATHIRAJU/
Examiner, Art Unit 2844   
8/21/2021